IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


EARL FOSTER,                           : No. 319 EAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
PENNSYLVANIA DEPARTMENT OF             :
CORRECTIONS,                           :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 20th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.